Wade, C. J.
1. “The failure of a railway ticket-agent to inform a passenger upon which of two near-by tracks his train will come can not be made the basis of a recovery for taking the wrong train, in the absence of a request from the passenger for information upon the subject, or of something to indicate to the agent that the passenger is likely to take the wrong train.” Johnson v. Seaboard Air-Line Ry., 13 Ga. App. 298 (79 S. E. 91).
2. The plaintiff testified that in response to her inquiry the depot agent of the rletendant company, at Hendersonville, -2ST. 0., informed her that the tram cor Toxaway would leave “from right there [pointing] in five minutes, ” there being three or four parallel tracks in front 'of the depot in the direction towards which the agent pointed. There was no evidence to show that the agent indicated any particular one of these tracks, or that the Toxaway train did not in fact arrive at and depart from the station at the time'named and upon one of the tracks indicated; and the departure of the plaintiff on a train running towards Asheville, and not towards Dake Toxaway, was not due to any misrepresentation made by the agent of the railway company, so far as is disclosed by the record.
3. There was no error in awarding a nonsuit. • Judgment affirmed.
Action fox damages; from city court of Atlanta — Judge Reid. March 30, 1916.
W. R. Hammond, for plaintiff.
McDaniel & Blade, for defendant.